The plaintiffs brought their actions only against Shawano Transfer Company, Bruce Dodson  Company, and Vernal Winters, whom the jury *Page 296 
has found, after a fair trial, to be free from negligence. Judgment upon the verdict dismissing the complaint should have been entered and should now be directed.
Until the jury returned its verdict the plaintiffs manifested no belief that they had causes of action against the impleaded defendants.  As the majority opinion sets forth, they cannot have judgment against these parties against whom they had not complained.  If they now believe causes of action exist they should proceed by summons and complaint in the manner which the statutes have provided for the commencement of actions to enforce such demands, with opportunity to the parties complained against to state their defenses by answer.
That procedure has been found adequate to do justice between the parties in other tort actions and I do not see why it is inadequate here.  The procedure now substituted for it overlooks the rights of both the original and the impleaded defendants while doing more for the plaintiffs than justice requires.